 


110 HR 1541 IH: Coming Together for Guard and Reserve Families Act
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1541 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Braley of Iowa (for himself, Mr. Loebsack, and Mr. Boswell) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide support and assistance for families of members of the National Guard and Reserve who are undergoing deployment, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Coming Together for Guard and Reserve Families Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Family support for families of members of the National Guard and Reserve undergoing deployment. 
Sec. 4. Pilot program on family-to-family support for families of members of the National Guard and Reserve undergoing deployment. 
Sec. 5. Support services for children, infants, and toddlers of members of the National Guard and Reserve undergoing deployment. 
Sec. 6. Mental health services for family members of disabled members of the National Guard and Reserve.  
2.FindingsCongress makes the following findings: 
(1)More than 700,000 children have had a parent deployed overseas as a member of the Armed Forces since September 11, 2001, and more than such 2,700 children have had a parent killed in Iraq or Afghanistan. 
(2)Forty-one percent of the members of the National Guard and Reserve who have been deployed overseas report mental health symptoms within three to six months of returning home from deployment, compared with 32 percent of the members of the regular military who have been so deployed. Fifteen percent of the members of the National Guard and Reserve have been identified as at risk for post traumatic stress disorder (PTSD), compared with 9 percent of the members of the regular military. Research suggests that increased stress in the family can trigger symptoms of post traumatic stress disorder. 
(3)Military families face significant challenges throughout the deployment cycle of members of the Armed Forces. Families of members of the National Guard and Reserve are particularly vulnerable because of their distance from military bases and their lack of access to the services upon which military families typically draw. In addition, many families of members of the National Guard and Reserve are currently experiencing multiple extended deployments, and do not have the necessary support available to them. 
(4)Uncertainty and separation can create high levels of stress for parents, spouses, and children. Stress can put children at greater risk for behavioral problems, academic difficulties, anxiety, and depression. Family separations many times result in marital problems, financial difficulties, and stress on family relationships. 
(5)Research suggests that military families who receive community and social support while members of the National Guard and Reserve are undergoing deployment have the most positive outcomes. Supporting families and children affected by deployment can ease transitional stress, help members of the National Guard and Reserve and their families cope during and after deployment, prevent mental health problems, and assist in a smooth transition of members of the National Guard and Reserve back to civilian life. 
3.Family support for families of members of the National Guard and Reserve undergoing deployment 
(a)Family support 
(1)In generalThe Secretary of Defense shall enhance and improve current programs of the Department of Defense to provide family support for families of members of the National Guard and Reserve in order to improve the assistance available for families of members of the National Guard and Reserve who are deployed throughout their deployment cycle. 
(2)Specific enhancementsIn enhancing and improving programs under paragraph (1), the Secretary shall enhance and improve the availability of the following: 
(A)Support staff to assist families of the members of the National Guard and Reserve who are deployed throughout their deployment cycle, including staff to assist such families in— 
(i)preparing and updating family care plans; and 
(ii)securing information on health care benefits and services and on other community resources. 
(B)Support staff to provide referrals for such families for— 
(i)crisis services; and 
(ii)marriage counseling and family counseling. 
(b)Post-deployment assistance for spouses and parents of returning members 
(1)In generalThe Secretary of Defense shall provide spouses and parents of members of the National Guard and Reserve who are returning from deployment assistance in— 
(A)understanding issues that arise in the readjustment of such members to civilian life; 
(B)identifying signs and symptoms of mental health issues; and 
(C)encouraging such members and their families in seeking assistance for such issues. 
(2)Information on available resourcesIn providing assistance under paragraph (1), the Secretary shall provide information on local resources for mental health services, family counseling services, or other appropriate services, including services available from both military providers of such services and community-base providers of such services. 
(3)TimingThe Secretary shall provide resources under paragraph (1) with respect to a member of the National Guard or Reserve returning from deployment approximately six months after the date of the return of such member from deployment. 
(c)Authorization of appropriationsThere is hereby authorized to be appropriated for the Department of Defense for fiscal year 2008, $4,000,000 to carry out this section. 
4.Pilot program on family-to-family support for families of members of the National Guard and Reserve undergoing deployment 
(a)Pilot program required 
(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of Health and Human Services, carry out a pilot program to— 
(A)assess the effectiveness of family-to-family support programs in— 
(i)the early identification and prevention of family problems for families of members of the National Guard and Reserve who are deployed; 
(ii)the provision of peer support for such families; 
(iii)reducing adverse outcomes for children of such families, including poor academic performance, behavioral problems, and the adverse consequence of stress and anxiety; and 
(iv)improving family readiness and post-deployment transition for such families; and 
(B)assess the feasability and advisability of utilizing spouses of members of the Armed Forces to act as counselors for spouses and families of members of the National Guard and Reserve who are deployed in order to assist such spouses and families in coping with the deployment of such members throughout their deployment cycle. 
(2)Construction with other assistanceThe pilot program shall be in addition to any assistance programs carried out by the Secretary of Defense. 
(b)Counseling dutiesThe duties of spouses who act as counselors under the pilot program shall include— 
(1)the provision of assistance to spouses and families of members of the National Guard and Reserve who are deployed with respect to family readiness, health care, and crisis referral; and 
(2)the provision of outreach to such spouses and families on mental health matters such as marriage and family counseling. 
(c)Training in counselingIn carrying out the pilot program, the Secretary shall provide appropriate training to spouses who act as counselors under the pilot program, including training on the matters set forth in clauses (i) through (iv) of subsection (a)(1)(A). 
(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the pilot program. The report shall include— 
(1)a description of the activities under the pilot program; 
(2)an assessment of the effectiveness of family-to-family support programs in achieving the results set forth in subsection (a)(1)(A); 
(3)an assessment of the feasability and advisability of utilizing spouses of members of the Armed Forces to act as counselors as described in subsection (a)(1)(B); and 
(4)such other matters as the Secretary considers appropriate in light of the pilot program. 
(e)Authorization of appropriationsThere is hereby authorized to be appropriated for the Department of Defense for fiscal year 2008, $1,000,000 to carry out this section. 
5.Support services for children, infants, and toddlers of members of the National Guard and Reserve undergoing deployment 
(a)Enhancement of support services for children 
(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of Health and Human Services, enter into a contract or other agreement with a private sector entity having expertise in the health and well-being of families and children in order to enhance and develop support services for children of members of the National Guard and Reserve who are deployed. 
(2)Support servicesIn enhancing and developing support services pursuant to paragraph (1), the entity referred to in that paragraph shall— 
(A)develop materials for parents and other caretakers of children of members of the National Guard and Reserve who are deployed to assist such parents and caretakers in responding to the adverse implications of such deployment (and the death or injury of such members during such deployment) for such children, including the role such parents and caretakers can play in addressing and mitigating such implications; 
(B)develop programs and activities to increase awareness throughout the military and civilian communities of the adverse implications of such deployment (and the death or injury of such members during such deployment) for such children and their families and to increase collaboration within such communities to address and mitigate such implications; 
(C)develop training for early child care and education, mental health, health care, and family support professionals to enhance the awareness of such professionals of their role in assisting families in addressing and mitigating the adverse implications of such deployment (and the death or injury of such members during such deployment) for such children; and 
(D)conduct research on best practices for building psychological and emotional resiliency in such children in coping with the deployment of such members. 
(b)Enhancement of support services for infants and toddlers 
(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of Health and Human Services, enter into a contract or other agreement with a private sector entity having expertise in the health and well-being of infants and toddlers in order to enhance and develop support services to address the special needs of infants and toddlers of members of the National Guard and Reserve who are deployed. 
(2)Support servicesIn enhancing and developing support services pursuant to paragraph (1), the entity referred to in that paragraph shall— 
(A)develop materials for parents and other caretakers of infants and toddlers of members of the National Guard and Reserve who are deployed to assist such parents and caretakers in responding to the adverse implications of such deployment (and the death or injury of such members during such deployment) for such infants and toddlers, including the role such parents and caretakers can play in addressing and mitigating such implications; 
(B)develop programs and activities to increase awareness throughout the military and civilian communities of the adverse implications of such deployment (and the death or injury of such members during such deployment) for such infants and toddlers and their families and to increase collaboration within such communities to address and mitigate such implications; 
(C)develop training for education, mental health, health care, and family support professionals to enhance the awareness of such professionals of their role in assisting families in addressing and mitigating the adverse implications of such deployment (and the death or injury of such members during such deployment) for such infants and toddlers; and 
(D)conduct research on best practices for building psychological and emotional resiliency in the families of such infants and toddlers in coping with the deployment of such members. 
(c)Reports 
(1)Reports requiredAt the end of the 18-month period beginning on the date of the enactment of this Act, and at the end of the 36-month period beginning on that date, each entity with which the Secretary of Defense enters into a contract or agreement under subsection (a) or (b) shall submit to the Secretary, and to Congress, a report on the activities of such entity under such contract. 
(2)ElementsEach report under paragraph (1) shall include the following: 
(A)An assessment of the extent to which outreach to parents and other caretakers of children, or infants and toddlers, as applicable, of members of the National Guard and Reserve was effective in reaching such parents and caretakers and in mitigating the adverse effects of the deployment of such members on such children or infants and toddlers. 
(B)An assessment of the effectiveness of the programs and activities under such contract in increasing collaboration and service provision in community agencies serving family members of the National Guard and Reserve undergoing deployment. 
(C)An assessment of the effectiveness of training materials for education, mental health, health, and family support professionals developed under such contract in increasing awareness of their role in assisting families in addressing and mitigating the adverse effects on children, or infants and toddlers, of the deployment of members of the National Guard and Reserve. 
(D)A description of best practices identified under such contract for building psychological and emotional resiliency in children, or infants and toddlers, in coping with the deployment of members of the National Guard and Reserve. 
(d)Authorization of appropriations 
(1)Support services for childrenThere is hereby authorized to be appropriated for the Department of Defense for fiscal year 2008, $6,000,000 to carry out subsection (a). 
(2)Support services for infants and toddlersThere is hereby authorized to be appropriated for the Department of Defense for fiscal year 2008, $6,000,000 to carry out subsection (b). 
6.Mental health services for family members of disabled members of the National Guard and Reserve 
(a)Expansion of availability of mental health services 
(1)In generalThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly take appropriate actions to expand and enhance access to mental health services for family members of members and former members of the National Guard and Reserve who are disabled during military service. 
(2)ServicesAccess to mental health services shall be expanded under paragraph (1) by the provision of mental health services through the following: 
(A)Community-based outpatient clinics of the Department of Veterans Affairs staffed by personnel of the Department. 
(B)Referral to appropriate facilities of the Department of Veterans Affairs for the receipt of such services. 
(C)Referral to appropriate mental health professionals in the community for receipt of such services. 
(D)Providers of telemental health services. 
(3)Authorization of appropriationsThere is hereby authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2008, $8,000,000 to carry out this section. 
(b)Comptroller General report on access to mental health services through TRICARE 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on barriers to access to mental health services through the TRICARE program, including the number of mental health services providers under the TRICARE program that are located more than 40 miles from a military installation. 
(2)RecommendationsThe report under paragraph (1) shall include recommendations for— 
(A)increasing access to mental health services providers under the TRICARE program for members of the National Guard and their families; and 
(B)increasing the number of mental health services providers under the TRICARE program in areas located more than 40 miles from a military installation. 
 
